Opinion issued August 2, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00566-CR
____________

RUDY GILL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause No. 1087132



MEMORANDUM  OPINION
 On July 24, 2007, appellant, Rudy Gill, filed a motion to dismiss this appeal. 
The motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App.
P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We dismiss any pending motions as moot.
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justice Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).